Title: To Benjamin Franklin from Dumas, 20 July 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 20e Juillet 1780.
Comme tout est en vacance & absent d’ici, & que les Etats Provinciaux d’Hollande ne se rassembleront que le 26, je n’ai rien à marquer quant aux affaires publiques, si ce n’est que 10 à 12000 prussiens cantonnés en Westphalie ont ordre de se tenir prêts à S’approcher de Munster au premier signal qui leur en sera donné, à ce qu’on dit.
Le Baron de Wulffin, dont j’ai parlé dans une de mes précédentes, m’a envoyé de Venlo, où il est, un gros paquet par la poste, qui m’a couté un port exorbitant. Je m’en serois consolé, Si, comme il me l’annonçoit, il y avoit eu des affaires de grande importance. Mais ce sont les Journeaux du Congrès du 1er. Mars 1779 jusqu’au 30 Mars 1780, à la réserve de diverses pieces qui manquent entre deux; & puis un paquet de gazettes de Pensylvanie depuis le commencement de cette année jusqu’au 3e. May. Pas un mot de Lettre avec. Ainsi j’ignore de qui cela vient. Je m’apperçois seulement que les Gazettes, &c. ont appartenu à des Membres du Congrès. Ce que j’y vois de plus interessant pour nous, & que je crois devoir vous transcrire du Journal du Congrès de Mars, c’est l’article suivant.
“Thursday March 23d. 1780
Resolved, That the thirty-two and ¼ MLBPUCYQTXOTRY & twinty-nine 610. 765. Specified in the invoice & bill of Lading, from 873. S.S. 484. 812’d. 136. STW. 618. MYLBO. 840. MBTRLXDTXPLOBTLXLTYCTLSSTVWLCDPB. 322. 533. & 300. be 618. 41. & BTCAEP. of these 7. & that the said S. 484. be 226ed. 322 873. 846. 610. 232426½ Dollars, being the Cost & charges.”
Si vous savez quelque chose, Monsieur, du sort de cela, je me recommande. De mon côté, j’y serai attentif.
948. 842. a 888. 484. would do great things 95. 68. & be 431. 610. its 89ers. by 296ing. 357. 222ence. 948. 642. & 519. Dans mon opinion il y a longtemps qu’on eût dû le faire. Cela auroit donné un très grand relief au crédit de l’Amérique: & cela peut le relever encore très à propos ici. Dieu veuille que le tout arrive.
Je suis toujours avec mon respectueux attachement, Monsieur Votre très-humble et très-obéissant serviteur
Dumas


J’espere d’apprendre que les Dépêches pour le Congrès que Mr. Guilon vous a portés de ma part, Sont en bonnes mains & qu’elles ne sont point sur l’Alliance. Il faut que Mr. J— [torn: ait fait de?] grandes fautes dans sa conduite; car ce qui vient de lui arriver seroit incompréhensible pour moi sans cela.
Cette Lettre a été retardée deux ordinaires, parce que je n’étois pas bien. Il n’y a pas grand mal: car, excepté ce qui est chiffré, il n’y a rien d’essentiel. Je l’ai rouverte. Vous Savez sans doute, Monsieur, que la Cour de Danemarc vient de faire aux autres Cours la même déclaration que la Russie, quant à la Neutralité armée. Ici l’on est plus lent. Nos deux Plénipotentiaires, qui doivent régler cela à Petersbourg, sont seulement sur leur départ. Le Baron de Wulffin a passé ici. J’espere qu’il pourra partir incessamment sur un vaisseaux de Virginie, qui est prêt à mettre à la voile d’Amsterdam. Il m’a emprunté deux Ducats.

 
Addressed: A Son Excellence / Monsieur B. Franklin, Escr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie July 20. 80
